Citation Nr: 0317647	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  03-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another person or for being 
housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty between December 1941 and 
November 1945.  He was a prisoner of war of the Japanese Army 
from May 1942 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
arteriosclerotic heart disease, rated 60 percent disabling; 
helminthiasis with secondary anemia and malnutrition, rated 
10 percent disabling; and peptic ulcer disease with duodenal 
bulb deformity, rated noncompensably disabling.  The combined 
evaluation for the veteran's various service-connected 
disabilities is 60 percent.  He has been in receipt of a 
total disability rating based upon individual unemployability 
from June 2000.  

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

3.  The veteran does not have a single service-connected 
disability rated or ratable as 100 percent disabling; nor is 
it shown that he is permanently confined to his home due 
solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or for being housebound have not been met.  38 
U.S.C.A. §§ 1114(l),(s), 5107 (West 2002); 38 C.F.R. 
§ 3.350(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision and December 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in August 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Special monthly compensation is payable for being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.350(b)(3).  

Special monthly compensation is also payable if the veteran 
has a single service-connected disability rated as total, 
without resort to unemployability, and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or, (2) by reason of such 
veteran's service-connected disability or disabilities, is 
permanently housebound.  38 U.S.C.A. § 1114(s).  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2).  

Service connection has been established for arteriosclerotic 
heart disease, rated 60 percent disabling; helminthiasis with 
secondary anemia and malnutrition, rated 10 percent 
disabling; and peptic ulcer disease with duodenal bulb 
deformity, rated noncompensably disabling.  The combined 
rating is 60 percent.  A total disability rating based on 
individual unemployability has been in effect since June 
2000.  

The veteran was hospitalized at a private facility in July 
2000 for treatment of an upper respiratory tract infection.  
He was given antibiotics and discharged after several days.  
The veteran was again hospitalized in June 2001 for treatment 
of bronchitis.  He was again given antibiotics and discharged 
after 3 days.  

VA compensation examinations were conducted in September 
2001.  The examiner noted the veteran's report that he had 
chest pain and easy fatigability and would become short of 
breath after walking 50-100 meters, but that he could perform 
ordinary physical activities.  He stated that he would walk 
to the seashore every day, if he felt good; otherwise, he 
would sit and watch television.  The examiner indicated that 
more than light manual labor was feasible.  According to the 
examiner, the veteran's arteriosclerotic heart disease was 
also manifested by occasional non-specific EKG changes, but 
he was not in heart failure; he was considered to be in 
cardiac function Class II-B, able to exercise 4 METS.  The 
examiner noted that the veteran had difficulty hearing and 
had blurred vision, a cough, and chest and back pain.  He was 
taking no medications.  

The examiner noted that the veteran could eat by himself, but 
that he was assisted in taking a bath and in his "personal 
necessities."  In addition, he stated that the veteran had 
mild anemia and findings consistent with pains of peptic 
ulcer disease, although there was no evidence of active 
ulceration of the stomach.  The veteran was noted to have a 
stooped posture, a fairly developed build, and a fair 
nutritional state.  He had deficits in weight bearing and 
balance due to pain.  Pain was also present in the 
lumbosacral spine.  He attended church regularly, if he was 
not in pain.  

Although the recent examiner stated that the veteran did need 
some assistance taking a bath and in other personal 
necessities, the record does not indicate that such need has 
resulted from any of his service-connected disabilities.  He 
is clearly able to walk some distance without assistance.  
Although the RO has determined that the veteran is 
unemployable by reason of his service-connected disabilities, 
the record does not show that he needs the regular assistance 
of another person due solely or even mainly to any one or any 
combination of his service-connected disabilities.  

As regards entitlement to housebound benefits, current law 
and regulations require that the veteran must have one 
permanent disability rated or ratable as 100 percent 
disabling, in addition to other requirements.  A review of 
the record, however, clearly indicates that the veteran's 
service-connected disabilities, when evaluated in 
combination, yield a rating of no more than 60 percent.  
Further, the veteran's service-connected heart disease is 
currently evaluated as 60 percent disabling and his current 
exercise capacity and symptoms are consistent with that 
rating.  Moreover, the evidence clearly indicates that the 
veteran is not substantially confined to the environs of his 
home.  He attends church regularly and walks to the seashore 
daily by himself.  In addition, for purposes of entitlement 
to special monthly compensation based on housebound status, 
consideration of a total disability rating based on 
individual unemployability is not permitted.  See 38 C.F.R. § 
4.16 (2002).  The veteran does not meet the requirements for 
housebound status.  

At present, the evidence of record does not demonstrate that 
the veteran's service-connected disabilities, in and of 
themselves, are of such a nature or severity as to confine 
him to his home.  Nor has it been demonstrated that, due 
solely to the veteran's service-connected disabilities, he is 
unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person or for 
being housebound is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Special monthly compensation based on the need for the aid 
and attendance of another person or for being housebound is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

